Citation Nr: 0628025	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
February 1974.  The veteran died in October 2002; the 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 RO rating decision 
that, inter alia, denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant filed a Notice of Disagreement (NOD) in October 
2003, and the RO issued a Statement of the Case (SOC) in 
March 2004.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) later in 
March 2004.

In June 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In September 2005, the Board issued a decision denying 
service connection for the cause of the veteran's death.  The 
appellant, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2006 Order, the Court granted a joint motion 
filed by representatives of both parties, vacating the 
Board's September 2005 denial and remanding the matter on 
appeal to the Board for compliance with the instructions in 
the joint motion.   

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

The appellant asserts that the veteran was exposed to 
asbestos during his military service, and that such asbestos 
exposure caused the veteran's death.   

According to the veteran's death certificate, the immediate 
cause of death was massive upper gastrointestinal hemorrhage, 
due to or as a consequence of metastatic non-small cell lung 
cancer; no other condition was noted.  The veteran's terminal 
hospital records list, among other things, respiratory 
failure and bilateral pulmonary infiltrates as among the 
conditions leading to death.  

Although there is no direct evidence that the veteran, a Navy 
radioman, was exposed to asbestos in service, the claims file 
contains a Naval Occupational Task Analysis Program (NOTAP) 
task inventory stating that a Navy radioman is at risk of 
asbestos exposure while working and painting aboard ship.  
The file also contains a July 2003 letter from Dr. A.M., the 
veteran's civilian oncologist, reflecting an opinion that, 
from an oncological standpoint, it is plausible that there 
may be some association between this veteran's disease and a 
history of asbestos exposure, although without a tissue 
diagnosis and autopsy report this would not be 100 percent 
certain.  

In the joint remand, the parties noted that VA recognizes the 
possibility of a latent period of 10 to 45 or more years 
between exposure to asbestos and development of disease.  See 
VA Adjudication Procedure Manual M21-1, Part VI,  7.21(a)(3) 
and (b)(2).  Thus, through the joint remand, the parties 
requested that VA obtain a medical opinion addressing this 
latency period, and also addressing the opinion expressed by 
Dr. A.M. in July 2003.  Accordingly, the Board finds that a 
remand to the RO to obtain the requested medical opinion is 
needed to fairly resolve the claim on appeal.  See 
38 U.S.C.A. § 5103A.

To ensure that all due process requirements are met, prior to 
arranging for the requested medical opinion, the RO should 
also give the appellant opportunity to present additional 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all evidence in her possession that 
is not already of record, and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).   However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and her attorney a letter requesting 
that the appellant provide sufficient 
information, and if necessary 
authorization, to enable the RO to 
obtain any additional pertinent 
evidence not currently of record that 
pertains to the veteran's in-service 
exposure to asbestos or relating to the 
veteran's death.

The RO's letter should invite the 
appellant to furnish all evidence in 
her possession, and identify what 
evidence is ultimately her 
responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate

The RO's letter should clearly explain 
to appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

3. After all available records and/or 
responses from each contacted entity 
are associated with the claims file, or 
a reasonable time period for her 
response has expired, the RO should 
forward the claims file for review by a 
physician with expertise in pulmonary 
disorder (or other appropriate VA 
physician) at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND and the 
joint motion for remand filed to and 
granted by the Court, must be made 
available to the physician, and the 
physician's report should reflect 
consideration of the  veteran's 
documented medical history and the 
appellant's assertions. 

Considering the record, to particularly 
include records of medical treatment 
immediately prior to the veteran's 
death and the causes of death cited by 
the death certificate, the physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that in-service asbestos 
exposure resulted in a latent asbestos-
related condition that caused, or 
substantially or materially contributed 
to cause, the veteran's death.  In 
rendering the requested opinion, the 
physician must specifically consider 
and address the opinion expressed by 
Dr. A.M. in July 2003.  

The reviewing physician should set 
forth the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  If the reviewing 
physician cannot provide the requested 
opinion without resorting to 
speculation, he or she should clearly 
so state.
 
4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claim for service 
connection for the cause of the 
veteran's death in light of all 
pertinent evidence and legal authority.  

6.  If the benefits sought on appeal 
are not granted, the RO should furnish 
to the appellant and her attorney an 
appropriate supplemental that includes 
citation to and discussion of all 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


